In re Kent, John N. D.D.S. et al.; Board of Supervisors of Louisiana State University and Agricultural & Mechanical College d/b/a; L.S.U. School of Dentistry; Louisiana State University; — Defendants; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. G, Nos. 92-20925, 98-18330; to the Court of Appeal, Fourth Circuit, No. 2001-C-2241.
Granted. Under the facts presented, it appears defendants’ application was filed within thirty days from the trial court’s *1164November 2, 2001 ruling. In any event, it was clearly filed within the time limit authorized by the trial court. See Barnard v. Barnard, 96-0859 (La.6/24/96), 675 So.2d 734. Accordingly, the application is remanded to the court of appeal for consideration on the merits.